Jordan, Justice.
This appeal by the father of two minor children is from a judgment refusing to modify a divorce decree awarding the children to the mother.
While the evidence, which was conflicting in many instances, might have authorized a change in custody, it did not demand such a change, and the trial judge did not abuse his discretion in leaving the custody of the children with the mother. Compare: Hobby v. Eubanks, 224 Ga. 51 (159SE2d 701); Parivechio v.Parivechio, 224 Ga. 763 (164 SE2d 565); Wheless v. Wheless, 225 Ga. 478 (3) (169 SE2d 813).

Judgment affirmed.


All the Justices concur.